UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 01, 2016 Image Sensing Systems, Inc. (Exact name of registrant as specified in its charter) Minnesota 000-26056 41-1519168 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 500 Spruce Tree Centre, 1600 University Avenue West, St. Paul, Minnesota 55104 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (651) 603-7700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On November 01, 2016, Melissa B. Fisher resigned from the Board of Directors of Image Sensing Systems, Inc. (the “Company”) for personal reasons. Ms. Fisher stated she had no disagreements with the Board or management. Ms. Fisher has served on the Board of Directors since 2014. James W.
